Citation Nr: 1115796	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for L5-S1 degenerative disc disease.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a pulmonary disability, to include bronchitis.

5.  Entitlement to an effective date earlier than June 3, 2009 for the grant of a 40 percent evaluation for L5-S1 degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1987 until March 1988, November 1990 until May 1991, May 1994 until August 1994, December 1995 until August 1996, and November 2000 until October 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to service connection for a left wrist disability, a right ankle disability, and bronchitis.  It also granted service connection for L5-S1 degenerative disc disease and assigned a noncompensable evaluation effective from October 24, 2005.    In a subsequent June 2009 rating decision, the RO increased the evaluation for the low back disability from noncompensable to 40 percent disabling, effective from June 3, 2009.

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Waco, Texas RO, which has certified the case for appellate review.

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a pulmonary disability, to include bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased evaluation for his service-connected L5-S1 degenerative disc disease is requested.

2.  There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran has a currently diagnosed left wrist disability.

3.  There has been no demonstration by competent clinical, or competent and credible lay evidence of record that the Veteran has a currently diagnosed right ankle disability.

4.  The competent evidence of record does not show that it was factually ascertainable that an increase in the Veteran's L5-S1 degenerative disc disease occurred prior to June 3, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased evaluation for service-connected L5-S1 degenerative disc disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.   A left wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for an effective date earlier than June 3, 2009, for the award of a 40 percent evaluation for L5-S1 degenerative disc disease have not been met.  38 U.S.C.A. §§ 5101(a) and 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 7, 2011, statement, the Veteran requested to withdraw his appeal for entitlement to an increased evaluation for his service-connected L5-S1 degenerative disc disease, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to an increased evaluation for his service-connected L5-S1 degenerative disc disease and it is dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In the present case, with respect to the earlier effective date claim, the Veteran has appealed the June 2009 RO decision which granted a 40 percent evaluation for his low back disability, effective from June 3, 2009.  His filing of a notice of disagreement to the June 2009 assignment of a June 3, 2009 effective date for the 40  percent rating does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010). Rather, the Veteran's appeal as to the assignment of the June 3, 2009, effective date, as a "downstream issue," triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. 38 U.S.C.A. §§ 5104, 7105 (West 2002).

In this regard, a June 2009 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations for consideration.  The Veteran was thus informed of what was needed to achieve the assignment of an earlier effective date for the award of the 40 percent rating. Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date for the award of the 40 percent rating for low back degenerative disc disease.

With respect to the Veteran's service connection claims, VA issued letters to the Veteran in September 2005 and May 2009 that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claims.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of the VCAA notice letters was harmless error.  Although complete notice was not provided to the Veteran until after the initial adjudication, the case was readjudicated thereafter, and the Veteran has not been prejudiced thereby.  The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal were obtained.  38 C.F.R. § 3.159(c) (4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  The examiners also provided well-supported rationales for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

The Veteran asserts that service connection is warranted for a left wrist disability and a right ankle disability.  With respect to an in-service injury or disease, the Veteran's service treatment records show that he complained of, and sought treatment for right ankle pain and left wrist pain.

With respect to a current disability, VA outpatient treatment records show that on several occasions between 2005 and 2009, the Veteran complained of, and sought treatment for, left wrist and/or right ankle pain.  However, there is no evidence that any examiner, VA or private, has ever specifically attributed such left wrist and/or right ankle pain to any diagnosed condition.  Additionally, a December 2005 VA examination report shows that the examiner, after an examination (including x-rays) of the Veteran, indicated that for both the Veteran's left wrist and right ankle, that there was "no diagnosis because there [was] no pathology to render a diagnosis."  The Board notes that the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran assertions that he has current left wrist and right ankle disabilities that are related to service.  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain left wrist and right ankle pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record contradicts the lay assertions regarding recent diagnoses of  current left wrist and right ankle disabilities, as evidenced by the December 2005 VA examination report and the VA outpatient treatment records dated between 2005 and 2009.  As such, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has a current left wrist disability or a current right ankle disability as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a left wrist disability and a right ankle disability and the claims must be denied.



2.  Earlier Effective Date

Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a) (West 2002). This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).

An exception to the general rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Spine Regulations

Disabilities found in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 are evaluated using the General Rating Formula for Diseases and Injuries of the Spine.  Under the general rating formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if the evidence demonstrates the following: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is called for when forward flexion of the thoracolumbar spine 30 degrees or less, or when the veteran suffers from favorable ankylosis of the entire thoracolumbar spine. Finally, unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (lumbosacral strain).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitation episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1).

In the present case, the Veteran contends that the effective date of his 40 percent evaluation for his service-connected low back disability should be October 24, 2005, the date after his separation from active service.  However, based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date prior to June 3, 2009, for the grant of the 40 percent evaluation for L5-S1 degenerative disc disease

The record demonstrates that on VA examination in December 2005, the Veteran had the following thoracolumbar ranges of motion:  flexion-90 degrees; extension-30 degrees; right and left lateral flexion-30 degrees, respectively; and right and left rotation-30 degrees, respectively.  The examination report also shows that there were no complaints of radiating pain on movement, muscle spasm was absent, and no tenderness was noted.   There was negative straight leg raising on the left and there was no ankylosis of the spine.  The examiner also indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance and incoordination and that there was no additional functional loss after repetitive use or during flare-ups.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   

The Board finds that such findings do not satisfy the criteria for a compensable evaluation for the Veteran's low back disability, much less the criteria for a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  The findings from the December 2005 examination report also do not satisfy the criteria for a compensable evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Additionally, although the record contains VA outpatient treatment records dated between 2005 and 2009, none of these records contain any objective clinical evidence by which to evaluate the Veteran's service-connected low back disability.

The record does not show that it is factually ascertainable that the Veteran's low back symptomatology corresponds to the criteria for a 40 percent evaluation until his June 3, 2009, lumbar spine VA examination.  At that time, the Veteran had the following ranges of motion:  flexion of between 0 and 5 degrees; extension of between 0 and 2-3 degrees; right lateral flexion of between 0 to 5 degrees; left lateral flexion of between 0 to 10 degrees; right lateral rotation of between 0 and 10 degrees; left lateral rotation of between 0 and 15 degrees.

The Board also finds that the Veteran's general assertions that he is entitled to an earlier effective date do not show that he satisfied the criteria for a 40 percent evaluation for his low back disability prior to June 3, 2009.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's own general assertions are outweighed by the medical records before the Board (which do not show entitlement to a 40 percent evaluation prior to June 3, 2009).

Based on the foregoing, the Board finds that an effective date earlier than June 3, 2009, for the award of a 40 percent evaluation for L5-S1 degenerative disc disease is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for increased evaluation for L5-S1 degenerative disc disease is dismissed.

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a right ankle disability is denied.

An effective date earlier than June 3, 2009, for the award of a 40 percent evaluation for L5-S1 degenerative disc disease is denied.


REMAND

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a pulmonary disability, to include bronchitis.  With respect to an in-service injury or disease, the Veteran's service treatment records show that on several occasions he complained of coughing up blood-streaked sputum.  Such records reflect that he was diagnosed with acute bronchitis.

With respect to a current disability, VA outpatient treatment records show that on several occasions between 2005 and 2009, the Veteran complained of, and sought treatment (including the use of a bronchodilator) for a chronic, persistent cough.  However, a December 2005 VA examination report shows that the examiner indicated that there was no diagnosis of bronchitis because there was no pathology to render a diagnosis.  He also indicated that there was no diagnosis for the Veteran's chronic cough because there was no pathology to render a diagnosis and that he did not have any complications secondary to his pulmonary disease.  Nevertheless, a June 2006 VA examiner's impression, after examining the Veteran, was that he had chronic bronchitis. 

With respect to the etiology of the Veteran's cough, a February 2006 VA treatment record shows that a pulmonary resident indicated that the most likely cause of the Veteran's cough was chronic rhinitis given his history of persistent postnasal drip.  Additionally, a December 2006 VA outpatient treatment record shows that the resident physician indicated that the etiology of the Veteran's cough was unclear.  In January 2007, a VA pulmonary attending physician co-signed the December 2006 examiner's statement.  Furthermore, a July 2008 VA treatment record shows that the staff physician indicated that there was a concern that there was a possible allergic component versus sinusitis to the Veteran's chronic persistent cough and that there was less likely aspiration.  However, an August 2008 VA treatment record shows that the examiner indicated that there was no indication of allergy.

Therefore, in light of the evidence of record which shows a bronchitis diagnosis and the evidence of record which provides different theories as to the etiology of the Veteran's cough, the Board finds that the claim must be remanded for a new VA examination and opinion to determine the nature and etiology of the Veteran's current pulmonary disability.  The Board finds that such an opinion is necessary in order to properly adjudicate the Veteran's claim.  

On remand, the RO must also ensure that all outstanding treatment records have been obtained.  See 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his pulmonary disability, to include bronchitis, since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  All efforts to obtain these records must be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  Provide the Veteran with a VA examination by the appropriate specialist to determine the nature and etiology of any current pulmonary disability.  All necessary tests should be performed.  All current pulmonary disabilities should be identified.  

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed pulmonary disability is related to any incident of service including the complaints of, and treatment for a cough with blood-streaked sputum and/or his documented diagnosis of acute bronchitis.

The rationale for all opinions expressed should be set forth.  All contradictory evidence of record must be addressed.  The claims folder should be made available to the examiner in conjunction with the examination.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Following completion of the above, readjudicate the issue of entitlement to service connection for a pulmonary disability, to include bronchitis.   If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


